Citation Nr: 1731132	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tremors, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active from May 1967 to March 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008  rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the Nashville, Tennessee RO. 

The Veteran testified at a videoconference hearing in July 2010 before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  In February 2016, the RO informed the Veteran and his representative that the Veterans Law Judge who held the hearing was no longer employed by the Board; and gave the Veteran the opportunity to request another Board hearing.  In March 2016, the Veteran notified the Board that he did not want to attend another Board hearing and requested that the Board proceed with adjudication of the claim.

The Board previously remanded this case for further development in August 2010 and June 2014.
 
In April 2016, the Board denied the issue on appeal.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2016 decision, which was granted in a February 2017 Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, the February 2017 JMR determined that a remand is required as the JMR found that a medical opinion was necessary to determine whether the Veteran's tremors are as likely as not associated with herbicide exposure.   

The Veteran contends that his tremors are related to Parkinson's disease and are primarily the result of exposure to herbicides in the Republic of Vietnam.  Therefore, he maintains that service connection may be presumed for Parkinson's disease.  

Given that the Veteran served in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  For certain disabilities, including Parkinson's disease, service connection may be presumed when VA determines that they are the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. § 3.309 (e) (2016).  Moreover, the law does not preclude a Veteran from establishing service connection with proof of direct causation.  38 C.F.R. § 3.303 (d) (2016); Brock v. Brown, 10 Vet. App. 155 (1997). 

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  The latest and final in a series of congressionally mandated biennial reviews of the evidence of health problems that may be linked to exposure to Agent Orange and other herbicides used during the Vietnam War clarified the breadth of the previous finding for Parkinson's disease.  The committee that carried out the study wrote this report, Veterans and Agent Orange: Update 2014, reviewed scientific literature published between Oct. 1, 2012, and Sept. 30, 2014. 

The committee noted that Parkinson's disease is a diagnosis of exclusion, and therefore, the diagnostic standards for this condition should not be assumed to have been uniform in the epidemiologic studies that constitute the basis for this association or in the claims submitted by veterans.  Consequently, there is no rational basis for exclusion of individuals with Parkinson's-like symptoms from the service-related category denoted as Parkinson's disease.  To exclude a claim for a condition with Parkinson's-like symptoms, the onus should be on VA on a case-by-case basis to definitively establish the role of a recognized factor other than the herbicides sprayed in Vietnam.

By way of background, the Veteran was afforded a VA examination in October 2010.  The VA examiner diagnosed essential tremors and found it was less likely than not that the tremors were related to service.  The VA examiner noted that essential tremors are genetic in nature.  Subsequently, in September 2013, VA medical records showed that the Veteran had Lewy Body Dementia or dementia associated with Parkinson's disease.   However, in October 2014, brain imaging by a private practitioner was found to be consistent with Parkinsonian syndrome rather than Parkinson's disease.

In light of the above, and in accordance with the JMR, the Board finds that another VA examination with a neurologist, if possible, is necessary to determine the etiology of the Veteran's tremors.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, in light of the need to remand, the AOJ should obtain any additional, current VA clinical records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, it appears that the Veteran has also received private treatment for his disorder.  As such, the Board finds that efforts should be made to obtain any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding private treatment records relevant to the claim on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issue on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

2.  Obtain any additional, current VA clinical records as may relate to the disability at issue.  See 38 C.F.R. § 3.159 (2016).

3.  Schedule the Veteran for a VA examination with a neurologist, if possible, to determine the nature and etiology of his tremors.  The electronic record, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Following examination of the Veteran, the examiner should respond to the following:

a)  Clearly delineate all disabilities associated with the Veteran's tremors, to specifically include whether he has Parkinson's disease.  

b) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disabilities associated with the Veteran's tremors had their onset during military service or are otherwise related to such service, to include due to exposure to herbicides.  

If the examiner determines that the Veteran's tremor symptoms are less likely than not due to service, specifically exposure to herbicides, the examiner should discuss what other factor(s) has caused the disorder.

A complete rationale must be provided for all opinions expressed.  In rendering the opinions, the examiner must consider the Veteran's lay statements, service treatment records, post service medical evidence, to specifically include the October 2010 VA examination, the September 2013 VA medical records concerning Parkinson's disease and the October 2014 private brain imaging. The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

